J-A08015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TWILA HAYNES                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ASSETS PROTECTION, INC.                    :   No. 2899 EDA 2017

               Appeal from the Order Entered September 1, 2017
              In the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): August Term, 2017, No. 2877


BEFORE:      PANELLA, J., LAZARUS, J., and STRASSBURGER, J.

MEMORANDUM BY PANELLA, J.                             FILED OCTOBER 12, 2018

        Twila Haynes appeals pro se from the September 1, 2017 order entered

in the Philadelphia Court of Common Pleas, which denied her petition to

proceed in forma pauperis (“IFP”) and dismissed her complaint as frivolous.

We affirm.1

        On August 29, 2017, Haynes filed a petition to proceed IFP and a civil

complaint filed pro se against Appellee, Assets Protection, Inc. (“Assets”).

Through her complaint, Haynes set forth a series of allegations against Assets,

her employer from 2012 until 2014. Specifically, Haynes claimed Assets

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1  This Court previously quashed Haynes’s pro se appeal from the order
granting summary judgment in favor of Assets Protection, Inc., in the wrongful
termination/employment action. See Haynes v. Assets Protection, Inc.,
No. 3060 EDA 2016) (Pa. Super., filed 8/14/17) (judgment order) (Lazarus,
J.)
J-A08015-18



increased the scope of her workload without providing a corresponding

increase in compensation, required her to perform work that resulted in

physical injuries, and ultimately terminated her in 2014. However, Haynes did

not aver that she had a contract with Assets, that Assets caused her physical

injuries, or that she was unjustly terminated. And, Haynes failed to specifically

plead any cause of action in her complaint, only implying that she had claims

arising in negligence, breach of contract, and a violation of the Americans with

Disabilities Act.

       After reviewing the complaint in conjunction with the IFP request, the

trial court denied Haynes’s IFP request pursuant to Pa.R.C.P. 240(j)(1) and

dismissed her complaint, without prejudice, as frivolous.2 This timely appeal

follows.

       On appeal, Haynes contests the trial court’s decision to dismiss her

complaint as frivolous. Haynes contends the trial court erred by failing to




____________________________________________


2 Typically, an order dismissing a complaint without prejudice is considered
interlocutory. See Mier v. Stewart, 683 A.2d 930 (Pa. Super. 1996).
However, because the trial court failed to grant Haynes leave to amend while
dismissing her complaint without prejudice, we will consider this a final order
for appellate purposes. See Fastuca v. L.W. Molnar & Associates, 950 A.2d
980, 986 (Pa. Super. 2008) (order will be considered a final order, and
therefore appealable, if the practical ramification of the order is to dispose of
the case).




                                           -2-
J-A08015-18



automatically grant her the right to amend her complaint, and therefore the

trial court’s order dismissing her complaint should be reversed.3

       “Appellate review of a decision dismissing an action pursuant to

Pa.R.C.P. 240(j) is limited to a determination of whether an appellant’s

constitutional rights have been violated and whether the trial court abused its

discretion or committed an error of law.” Bell v. Mayview State Hosp., 853

A.2d 1058, 1060 (Pa. Super. 2004) (citation omitted). Rule 240 provides

individuals without the financial resources to pay the costs of litigation a

procedure by which they may apply to proceed IFP. Once an individual files a

petition for IFP under Rule 240, the trial court must review the case, as

follows:

       (j)(1) If, simultaneous with the commencement of an action or
       proceeding or the taking of an appeal, a party has filed a petition
       for leave to proceed in forma pauperis, the court prior to acting
       upon the petition may dismiss the action, proceeding or appeal if
       the allegation of poverty is untrue or if it is satisfied that the
       action, proceeding or appeal is frivolous.

Pa.R.C.P. 240(j)(1).

       “A frivolous action or proceeding has been defined as one that lacks an

arguable basis either in law or in fact.” Id., at Note (citation and internal

____________________________________________


3 Haynes’s appellate brief fails to conform to many of the requirements of the
Pennsylvania Rules of Appellate Procedure. We recognize that “[t]his Court
may quash or dismiss an appeal if the appellant fails to conform to the
requirements set forth in the Pennsylvania Rules of Appellate Procedure.”
Commonwealth v. Adams, 882 A.2d 496, 497 (Pa. Super. 2005) (citing
Pa.R.A.P. 2101). However, despite the shortcomings in Haynes’s appellate
brief, we were able to discern the issue and argument she wanted to present
on appeal. Therefore, we decline to dismiss this appeal.

                                           -3-
J-A08015-18



quotation marks omitted). Also, an action is considered frivolous under Rule

240(j), “if, on its face, it does not set forth a valid cause of action.” Bell, 853

A.2d at 1060 (citations omitted). However, we are mindful that a pro se

complaint should not be dismissed under this section “simply because it is not

artfully drafted.” Id. (citation omitted).

      The trial court offered the following explanation for dismissing Haynes’s

complaint as frivolous.

            Pennsylvania is a fact pleading state, and a complaint must
      not only give the defendant notice of the plaintiff’s claim and the
      grounds upon which it rests, but must summarize those facts
      essential to support the claim. … [I]t is unclear which causes of
      action are being pled here. However, the [c]omplaint makes
      specific reference to breach of contract, negligence, and violation
      of the Americans with Disabilities Act. As the [c]omplaint fails to
      allege facts necessary to establish any of these causes of action,
      the [c]omplaint was properly dismissed.

            A cause of action for breach of contract must be established
      by pleading[] (1) the existence of a contract, including its
      essential terms; (2) a breach of a duty imposed by the contract;
      and (3) resultant damages. Here, there is no allegation of any
      contract between [Haynes] and [Assets], and the [c]omplaint
      provides no details regarding the terms of [Haynes’s]
      employment. Pennsylvania law holds that employees are at-will,
      absent a contract, and may be terminated at any time, for any
      reason or for no reason. As the [c]omplaint fails to allege a
      contract between the parties, let alone its essential terms, it fails
      to set forth a claim for breach of contract.

            To establish negligence by a defendant, a plaintiff must
      prove four elements: (1) a duty or obligation recognized by law;
      (2) a breach of that duty; (3) a causal connection between the
      conduct and the resulting injury; and (4) actual damages. Here,
      the [c]omplaint alleges that [Haynes] sustained bodily injury
      during the course of her employment, but there is no allegation
      that these injuries were caused by [Assets’] breach of a duty or


                                       -4-
J-A08015-18


       obligation.1 Without alleging these necessary elements, a cause of
       action for negligence cannot be sustained. It is possible that
       [Haynes] intended to state a claim under the Workers
       Compensation Act. However, this court lacks jurisdiction to hear
       such a claim.

            1 Although the date of the alleged negligence is not
            provided, it would appear that [Haynes’s] claim would
            be barred by the statute of limitations. The [c]omplaint
            states [Haynes] was terminated in 2014 and this action
            was not initiated until September[] 2017. An action to
            recover damages for injuries to a person caused by the
            wrongful act or neglect or unlawful negligence of another
            must be commenced within two years.

             To state a prima facie case under the Americans with
       Disabilities Act, a plaintiff must demonstrate that: (1) he or she is
       a disabled person within the meaning of the ADA; (2) he or she is
       otherwise qualified to perform the essential functions of the job,
       with or without reasonable accommodations by the employer; and
       (3) he or she has suffered an otherwise adverse employment
       decision as a result of discrimination. Again the [c]omplaint fails
       to make any factual allegations that these elements are met.

Trial Court Opinion, 10/3/17, at 3-5 (internal citations omitted).

       From our review of the record, we find no fault with the trial court’s

determination that Haynes’s complaint was frivolous because it lacked

sufficient factual allegations to support her claims. In fact, Haynes does not

contest that her complaint, as it stands, lacked sufficient factual allegations to

support her claims. Rather she asserts that the trial court should have granted

her leave to amend her complaint under Pa.R.C.P. 1033(a).4 However, while

Rule 1033(a) provides a method for amending a complaint, it does not provide
____________________________________________


4 Haynes perceives the right to amend her complaint from our summary
judgment standard. The trial court’s order did not constitute an order for
summary judgment, thus that standard is inapplicable to this case.


                                           -5-
J-A08015-18



any party the automatic right to amend their complaint. See Pa.R.C.P.

1033(a) (providing that a party may amend their complaint with consent of

the adverse party or leave of the court). And, while Haynes believes she

should have been granted leave to amend her complaint, she utterly fails to

demonstrate how a more specific amended complaint would enable her to

state a claim cognizable under Pennsylvania law.4

       Thus, Haynes has not met her burden of convincing us that the trial

court’s decision was improper. See The York Group, Inc. v. Yorktowne

Caskets, Inc., 924 A.2d 1234, 1246 (Pa. Super. 2007) (“[T]he appealing

party bears the burden of establishing that the trial court’s decision is

erroneous.”) Accordingly, we affirm the order of the trial court.

       Order affirmed.

       Judge Lazarus joins the memorandum.

       Judge Strassburger concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/12/18

____________________________________________


4 Additionally, because the trial court dismissed Haynes’ complaint without
prejudice, she could conceivably raise these claims again in another complaint.
See Robinson v. Trenton Dressed Poultry Co., 496 A.2d 1240, 1243 (Pa.
Super. 1985) (“[A] dismissal without prejudice is not intended to be res
judicata of the merits of the controversy.”)

                                           -6-